11/02/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0134


                                       DA 19-0134
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 JESSIE AARON SCHULZ,

              Defendant and Appellant.
                                _________________

       Appellant Jessie Aaron Schulz, by counsel, has filed a Motion for Extension of Time
within which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before November 23, 2020.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                November 2 2020